United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 6, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-50862
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

THURMAN D. PAYNE,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 3:01-CR-899-3
                        --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Thurman D. Payne, prisoner number 16992-180, moves this

court for authorization to proceed in forma pauperis (IFP) in his

appeal from the district court’s denial of his motions to view

grand jury materials and for production of audiotapes.      Payne

argues that he should be permitted to proceed IFP due to his

poverty.   Payne further argues that he should be granted access

to grand jury materials because these items might show

irregularities in his grand jury proceedings.    Payne will not be


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50862
                                  -2-

permitted to proceed IFP unless he shows that he is impecunious

and that his appeal is taken in good faith.         See Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983); Carson v. Polley, 689 F.2d

562, 586 (5th Cir. 1982).     To establish good faith, Payne must

show that he will raise a nonfrivolous appellate claim.        See

Howard, 707 F.2d at 220.

     The record does not support Payne’s assertion of

improprieties in relation to his grand jury proceedings and

indictment.   Payne’s arguments on this issue amount to no more

than a thinly veiled request for authorization to conduct a

fishing expedition in relation to grand jury materials.        This is

an improper use of these materials, and Payne has not shown that

he should be permitted to examine them or that the district court

erred in denying his request for such an examination.        See United

States v. Miramontez, 995 F.2d 56, 59 (5th Cir. 1993); United

States v. Carvajal, 989 F.2d 170 (5th Cir. 1993).        Payne likewise

has not shown that he will raise a nonfrivolous issue on appeal.

Payne’s request to proceed IFP is DENIED, and this appeal is

DISMISSED as FRIVOLOUS.     See 5TH CIR. R. 42.2.

     We note that Payne has presented his claim concerning the

purported problems with his indictment in several filings with

both the district court and this court, and there is no

indication that he intends to cease his attempts to relitigate

this frivolous claim.   Payne is WARNED that he could receive

sanctions if he files any other pleadings challenging the
                          No. 05-50862
                               -3-

purported irregularities in his grand jury proceedings and

indictment in either the district court or this court.   See

Coughlan v. Starkey, 852 F.2d 806, 817 (5th Cir. 1988); Farguson

v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986).     IFP

MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING

ISSUED.